DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, corresponding to Claims 1-7, in the reply filed on June 14, 2022 is acknowledged. However, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse in accordance with M.P.E.P. § 818.01(a).  A provisional election becomes an election without traverse if accompanied by an incomplete traversal of the restriction requirement.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0027983 to Elia (“Elia”).
With regard to Claim 1, Elia discloses a composite structure comprising overmolded structures.  See, e.g., Abstract, entire document.  Elia discloses composite structure can be used in a vehicular door panel or frame structure.  Paragraph [0106].  Elia teaches that a textile material comprising a reinforcing fibers, paragraphs [0018] and [0019], and a second thermoplastic resin composition in the form of a matrix resin, paragraphs [0022] and [0023], are overmolded with a first thermoplastic composition in the form of a surface resin.  Paragraphs [0024] and [0087].  The resulting panel would be in the form of a unitary frame because the surface resin can be formed such that it fully or encapsulates the matrix resin reinforced with fibers.  Paragraph [0095].  With regard to Claim 2, Elia discloses the resin may include glass fibers, paragraph [0021], and can comprise polypropylene.  Paragraph [0067].  With regard to Claim 3, Elia discloses that the overmolding resin can include glass fiber in an amount of 50% by weight.  Paragraph [0111].  With regard to Claim 5, Elia teaches that the textile can comprise glass fiber, paragraph [0021], and the thermoplastic polymer can be polyamide.  Paragraph [0024].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elia.
Elia generally teaches that the use of an adhesive or tie layer can be avoided, if desired, due to the introduction of an additional processing step with loss of productivity.  Paragraphs [0011].  However, Elia only teaches that such an embodiment is merely preferred, and not a requirement of their invention.  Paragraph [0095].  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide an adhesive between the unitary frame and a portion of the textile in the composite material of Elia in order to improve the unitary nature of the vehicle door panel, so long as it is at the expense of an additional processing step and well within the purview of the person having ordinary skill in the art with a predictable outcome, as shown to be known by Elia.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Elia in view of U.S. Patent Application Publication No. 2006/0264554 to Lustiger et al. (“Lustiger”).
With regard to Claim 4, Elia does not disclose that the textile comprises 30% to 70% by weight of the second thermoplastic composition.  Nonetheless, such parameters are well known in the vehicular door panel art.  Lustiger is also related to fiber reinforced composite materials useful as vehicle door panels.  See, e.g., Abstract, entire document.  Lustiger teaches that the amount of fiber in a thermoplastic composite material can be present in an amount ranging from 20% to 70% by weight of the composition.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fiber reinforced composite of Elia with a textile comprising 30% to 70% by weight of the second thermoplastic composition because Lustiger teaches that such weight amounts of textile and resin are suitable for use in vehicle panels, and because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  With regard to Claim 6, Lustiger teaches that the edge area of the fiber reinforced composites can be provided with a reinforcing tube to house electronic components, paragraph [0066], or with a sealing lip to seal the inner portion of the vehicle.  Paragraph [0067].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a perimeter seal to the vehicle door panel disclosed by Elia in order to provide a tubing that can electrical parts or to seal the interior of the vehicle from the outside environment, as shown to be known in the art and demonstrated by Lustiger.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789